Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the RUSH filed on 06/21/2021 regarding claim 18 is missing from the final renumbering sequences.
2.	The final renumbering of claim 18 has been corrected.
3.	Claims 1-5, 7-13 and 15-20 are allowed.

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark D. Seegers (Reg. No. 75,657) on 06/08/2021.
The Examiner initiated Interview summary has been provided in the previous office action (paper number 06/16/2021).
The application has been amended as follows:
In the claims:
Claims 1, 11 and 16 have been amended.
Claim 6, 14 and 21 have been canceled.
The List of all claims are attached in the OA.APPENDIX, document named:
Examiner’s Amendment_16702129.



REASON FOR ALLOWANCE
5.    The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method comprising implementing an operational scenario within a target computing environment having a hierarchy of components that include operational entities and an orchestrator controller module at a top level of the hierarchy that is operable to perform the implementing of the operational scenario by issuing a set of commands to controller modules at a next level of the hierarchy; wherein a given controller module is operable to manage one or more of the operational entities by changing states of the one or more operational entities; receiving an instruction to inject a fault condition determined from a set of fault conditions and based on a particular one of the set of commands being issued; and injecting a fault condition with respect to an operational entity to test the target computing environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Beardslee (US 20060195822) discloses: the electronic system is operated in its target environment and running at its target speed during said debugging; target electronic system is designed to be verified. The hierarchical design representation provides a description of the designs behavior and structure. 
hierarchical memory system is supported, according to one embodiment; core logic (or one or more processor cores) which performs functional operations of the device; and a memory hierarchy including a memory and one or more Is of caches; The cache controller then forwards the address to the next level of the memory hierarchy.
Mulchandani (US 5701488) discloses: A Host Trace of Debug Commands is preserved as the Target MCU is driven from a known first state to the Target State by executing a series of Debug Commands. Using a debugger, the object code generated can then be downloaded into the target evaluation system for executing and debugging the application.
Title: Vulnerability testing of software system using fault injection, author: W Du et al, published on 1998.
Title: Goofi:  Generic object-oriented fault injection tool, author: J Aidemark, published on 1998.

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/CHAMELI DAS/Primary Examiner, Art Unit 2196